Citation Nr: 1501873	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left olecranon bursitis ("left elbow disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 2003 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Paul Minnesota.  

In October 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

The Veteran has been diagnosed with chronic left elbow disability that is related to his active military service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Veteran asserts entitlement to service connection for a left elbow disability.  Specifically, he states that he injured his elbow in service while serving as an engine mechanic in the Navy.  The Board has reviewed the evidence of record and determined that service connection for a left elbow disability is warranted. 

A VA treatment note from November 2012 states that the Veteran suffers from acute chronic left elbow pain.  He was diagnosed with recurring bursitis with a small olecranon spur present and uses Advil and Aleve with some effect for pain management.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Service treatment notes and post service medical treatment records support the Veteran's contention.  Service treatment notes reveal that the Veteran was treated for recurring left elbow bursitis in September 2005.  He had three separate attacks of bursitis that month and the pain was unbearable.  Post service treatment notes from the VA show x-ray evidence of mild posterior olecranon spurring at the insertion of the triceps tendon, with slight swelling of the overlying soft tissues in March 2012.    

In March 2012, the Veteran underwent a VA medical examination.  At this examination, the Veteran was diagnosed with a left olecranon bursitis, resolved and left olecranon spur.  The examiner stated that the left olecranon bursitis, resolved is more like than not related to active duty.  Upon examination, the examiner noted that the Veteran did not have symptoms of olecranon bursa.  
 
As the Veteran was diagnosed in service with chronic left elbow bursitis, has a current diagnosis of recurring left elbow bursitis and a nexus opinion stating that the chronic left elbow bursitis is related to service; service connection is warranted.  38 C.F.R. § 3.303(b).  
Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for left olecranon bursitis is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


